05/05/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0173


                                          OP 21-0173

                                                                                FILED
 BETH MCLAUGHLIN,
                                                                                MAY 0 5 2021
                 Petitioner,                                               Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State nf Montana

          v.
                                                                    ORDER
 DEPARTMENT OF ADMINISTRATION,
 and MONTANA STATE LEGISLATURE,

                 Respondent.



       On April 28, 2021, Justice Jim Rice recused himself from all proceedings in this
matter.
       IT IS HEREBY ORDERED that District Court Judge Donald L. Harris is designated
to participate in this matter in place of Justice Jim Rice,
       The Clerk is directed to provide copies of this Order to the Hon. Donald L. Harris,
and to all counsel of re rd.
       DATED this ,3           day of May, 2021.
                                                   For the Court,




                                                                Chief Justice